OFFICE   OF THE     ATTORNEY     GENERAL   OF TEXAS
                                    AUSTIN
GROVERSELLERS
&rrORNriY
       OeNERAL
                                                         ---------.~..,~

Ronorable Alwln E. Rape
county Attorney
Oaadalupe County
seguln, Texas
Dear Sir:                        Opinion No. o-7246
                                 Re:   Effect   or tax redu




a8 follows:

                ThhsRlmCresk
heretorore  reoeired Stats al
iug and oollectlng   th
quired by auah Aot.                                     ional 25# tax was
levied ior the                                          extra tranep0rtat10n
                                                       vlad for the year
                                                        of Yeduoation has ad-
                                                        tkatr aid.    The     '
                                                    ta, is whether the Leg-
                                             001 distridt    the right to
                                              and then to return to its
                                              receive Stats aid.
                                   so arises as to whether a school
                                  ax rate to meet the sxpmueo necss-
                         ar, without jeopardizing  its qualiflCatiOn
                         other words, it seems to us that a aorrsct
                       he InCent of (this Act) is that within the
                    coyered by (the Act) there must be u0 lowering
                    that Diatriot   that was being crasessed at ths
bsginulng     or that period."
              gee. 2, Article     I, Ch. 361, Aots 1945 (Se B. 167,
49th Leg.),     the psrtinsnt     portion of the Act in question, reads
as iollows:
            "no school district shall be eligible to remire
      any type of aid authorized under the prwieions   of this
      Act udlefis it shall bs prodding  ror the annual support
y$on. Alwin E. Paape, Page 2


      of It8 sohoole by voting,    lsrylng and oollecting        sor the
      ourrent aohool year a looal maintenanos Lohool tabt of
     not ls@s than BlSty Centa (50#) on the &a hundred Dol-
      lars ($100.00) OS property valuation       in the entire die-
      triot.   The property valuations    ehall not be less than
      said property la valued for state and oounty purposea.
     The inoome from suoh a maintenance tax in exoeas of the
      required PiSty Cents (SO@) maintenance tax muet Slrst
      be used to rstfre   lndsbfsdnees, I.9 any, in the local and
     Equalization    (Rural Aid) sahool funds.      Aster the lndebt-
     ednrss in these iunda, if any, has been retired,           the in-
      oomm from this maintenanoa tax in exoeas of the required
     F’iSty Cents (bO$) maintenance tax may be used at the dls-
     oration of the looal school authorities         of the distriat
     for any lawful aohool purpow except lnoreaalng or eupple-
     @&nting any teaoher’s    or adminietrabive      salaries.,    Any
     or all malntenanos tax above Fisty Cents (5Ofo may not be
     lnoludad ln the oaloulation      of need SOS aid,      but &all
     bs reported In the budget with an ltemlesd atatsment of
     it,8 rrpenditaxem. Is the income from the maintenance tax
     above Fifty O@ts (5Og) la not spent aa preaoribed heroin,
     it shell be Included a8 reosipbs      in the bud&et.       In order
     to comply with the terma of this seatlon,         It shall be neo-
     esmry for cmoh school dietriote       applying for any type of
     al& authorlmd     under tha terms of this Aot, to report all
     v&&uatlons within auoh dietriots,       inoluding all oonsolidated
     dlrtriota   and anmxsd dietriote,     and failure      to report all
     euoh vdluatlone    ehall prevent suoh dlatriot       iron moel~-
     lng eny type OS aid authorized under this aot,




           w* rt * * * * . ”             OT~ddrraaoriug ours)
            The underactored provision    of the above-quoted hot haa
been dlscueeed in several previous       opinions of this Department
in oonneotion width Saot eituatlona      similar to the one presented
In your, letter.
          In prevlouti Opinion No. 0-7260, we held that suoh above-
quoted provision was oonstitutional.   In pretioua Opinion No.
o-7017, addrrseed to the PIrat Akslatant State SuptkrintsnrhHt
of Publfo Inatruotlon,  we held that school dicstrlote whioh had
reduood their tax rata du$?lng the aahool year, 19434.4, were
Hon. Alwln 3. Pape, Page 3


not sligibls   to reaelvs aid under the said provision,    even
though such school dietriots     had no way of knowing that an
action whioh thslr boards took nearly two years ago would
affeot   them adversely in scouring aid udder the current
Equalization   Act.   Vie quote from suah opinion as Sollowa:
           *The Sorsgolrg rovlsfons    of de,. 2 (underscored
     portion quoted above lp are plain and unambiguous.    They
     must be aomplled with in order for any sohool dietriot
     to be eligible  for any typo of aid . . , .

           Whether suoh provision     is wise or unwise, Is not
     for this Department to detrrmins.       The Legislature     is the
     publlo polioy forming bod of thls state.          Its Acts, when
     not in aoniliot  wtth our .!itatr Conatitutlon,      or our
     Bederal Conetltution   and the laws of Congress passed
     thereunder, are not for us to qua&ion,        but must be up-
     held and enforoad.    *When bho Intent Is plainly       expressed
     in tha language of a statute,     it mat be &van effect
     without attempt1     to oonrtrur or lntrrgrst      the law. *
     39 Tax. Jur. p. 17 8.”   (Parsnthstloal    insertion    added).
          Our pre~louaOpinion, MO. O-6768, held to the same
sSSm* aa thr above quotrd opfnion, with the added holdlag
that the above undersoond portion of SIo. 2 of the Act would
ap ly to pmvsnt a reduction in the tax rats of a distrlot
whpoh has oontractsd to send all of its aoholastios to another
dietriot.
          Subssqusnt to the above altrd opinions, this Depart-
ment ruled in two reoent Opinions, No. O-7217 and o-7403, as
Sollowa :
           (a)  That where, for administrative      reasons, a
     sohool district   reduoad its valuations     and, at the same
     time, lnoreased its over-all    tax rahi,     tharsby retain-
     ing the same net total tax revenue as b~fors,        or slightly
     incrsasing  the ssme, its ellgibllitg     for squali%etiOn aid
     was hot assectsa,   slnoe the valuations were held not to
     have been rsduoed in order to show budgetary need.
           (b) That where a sohool district      rsduoed its mainte-
     nance tax rate Srom $1.00 to 50$, and then levied a SO#
     bona tax, the district   did not disqualiiy     itsslf for 6:ld
     because n&her the over-all    tax rate nor the tdUath¶s
     had been reduced, and thersfore,    ths statutory prohibl-
     tlon was not applicable,    It will be obsarvud that suoh
Hon. Alwin E. Pape, Page 4


       prohibitory portion contained In the second paragraph
       of Sao. 2 of the Aot relates to the over-all    tax rata
       and is not confined to the maintenance tax, ~8 is the
       wording in the first &paragraph of such saotlon.
             We attaoh oopies of all the above oitad      previous   opln-
ions   of this Department for your oonvenienoe.
           Turning now to the questions you have propounded, we
answer your first  auestion to the effect   that the seoond para-
graph of Sec. 2 of the ourrent Equalization    Aid Aot (oltad
supra) does deny to a school district    the right to increase
its tax rate for one year and then to decrease its tax rate
so aa to return to the original  tax rata, and stS.ll(yaliSy
for State ald, if suoh deoraase osmrrad within the two year
period Ismedlataly praoedfug the, year for whioh aid Is appllad
for under the currant +ot,
           Your saoond Question 1s answered to thr aama effaot,
u.   ) a sohool distriot may not , under the terms of tha OUC-
wnt Aat, Sluatuata Its tax rata S?om year to yesar to aaat
changing expense raquirements without jeopardizing    Its quallfi-
aatlon for State aid, i~f by suoh Sluotuatlons   ite ovar-all  tax
rate is thereby decreased to any extant within the abova-aan-
tlouad two year period, evan though suoh decrease does not
lower the tax rate whloh was being assessared  at the beginning
of such two year parlod.
           In our answer to your quastlons it Is to be noted that wa
refer to decreasea in the over-all     tax rata as heretofore stated,
either the tualntahance or the bond tax rate may be changed with-
out jeopardy provided the over-all     tax rata is not thereby de-
creased, and provided,  further,   thst the maintenanoa tax is not
deoreasad below 5Oa.
             We bsve careSully ooosldered your ar,guments against
the rolihg    of the State Department of Xducation      relative    to the
raatrl#A.ona     of the current Equalixatlon   Aot and our previous
opiniona,    attached harato, disousa In some detail the pointa
ralsed In your brief.      We repeat, therefore,   that whether the
provisions    of the currant Equalization    Aot are wise, or unwise,it
Is not for this department to jud$a.        The provision      In question
is plain and unambiguous and must b+ complied with in order for
Hon. Alwin E, Papa, Page 5


any sahool    aiatrict    to be ali(;ibls                r0r any type       03   aid   under
such Act.
             Trustiq     that ws have rully                 an8vm-d        your questions,
wa ramin,


                                              Yory truly           yourr
                                           ATTORNEY Gi%XWIAL
                                                           CF TKXAS


                                 _   --r       /g?i+-         d&

                            .S                          W. N. Blanton, Jr
                                                                   Amistant.



wNB/JMo